UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 25, 2009 Commission file number 1-10585 CHURCH & DWIGHT CO., INC. (Exact name of registrant as specified in its charter) Delaware 13-4996950 (State or other jurisdiction (I.R.S. Employer Identification No.) of incorporation or organization) 469 North Harrison Street, Princeton, N.J. 08543-5297 (Address of principal executive office) Registrant's telephone number, including area code:(609) 683-5900 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer x Accelerated filer o Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act) Yes o No x As of October 30, 2009, there were70,345,063 shares of Common Stock outstanding. TABLE OF CONTENTS PART I Item Page 1. Financial Statements 3 2. Management’s Discussion and Analysis 22 3. Quantitative and Qualitative Disclosure About Market Risk 28 4. Controls and Procedures 29 PART II 1. Legal Proceedings 29 1A. Risk Factors 29 6. Exhibits 30 -2 - Table of Contents PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CHURCH & DWIGHT CO., INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended Nine Months Ended September 25, September 26, September 25, September 26, (Dollars in thousands, except per share data) Net Sales $ Cost of sales Gross Profit Marketing expenses Selling, general and administrative expenses Patent litigation settlement, net ) - ) - Income from Operations Equity in earnings of affiliates Investment earnings Other income (expense), net ) ) Interest expense ) Income before Income Taxes Income taxes Net Income Noncontrolling interest (4 ) - 4 7 Net Income attributable to Church & Dwight Co., Inc. $ Weighted average shares outstanding - Basic Weighted average shares outstanding - Diluted Net income per share - Basic $ Net income per share - Diluted $ Cash dividends per share $ See Notes to Condensed Consolidated Financial Statements. -3 - Table of Contents CHURCH & DWIGHT CO., INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) September 25, December 31, (Dollars in thousands, except share and per share data) Assets Current Assets Cash and cash equivalents $ $ Accounts receivable, less allowances of $6,195 and $5,427 Inventories Deferred income taxes Prepaid expenses Other current assets Total Current Assets Property, Plant and Equipment, Net Equity Investment in Affiliates Tradenames and Other Intangibles Goodwill Other Assets Total Assets $ $ Liabilities and Stockholders' Equity Current Liabilities Short-term borrowings $ $ Accounts payable and accrued expenses Current portion of long-term debt Income taxes payable Total Current Liabilities Long-term Debt Deferred Income Taxes Deferred and Other Long Term Liabilities Pension, Postretirement and Postemployment Benefits Total Liabilities Commitments and Contingencies Stockholders' Equity Preferred Stock-$1.00 par value Authorized 2,500,000 shares, none issued - - Common Stock-$1.00 par value Authorized 300,000,000 shares, issued 73,213,775 shares Additional paid-in capital Retained earnings Accumulated other comprehensive income (loss) ) Common stock in treasury, at cost: 2,892,061 shares in 2009 and 3,140,931 shares in 2008 ) ) Total Church & Dwight Co., Inc. Stockholders' Equity Noncontrolling interest Total Stockholders' Equity Total Liabilities and Stockholders’ Equity $ $ See Notes to Condensed Consolidated Financial Statements. - 4 - Table of Contents CHURCH & DWIGHT CO., INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOW (Unaudited) Nine Months Ended September 25, September 26, (Dollars in thousands) Cash Flow From Operating Activities Net Income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Equity in earnings of affiliates ) ) Distributions from unconsolidated affiliates Deferred income taxes Asset impairment charges and other asset write-offs Gain on sale of assets - ) Non cash compensation expense Unrealized foreign exchange (loss) gain and other ) Change in assets and liabilities: Accounts receivable ) ) Inventories ) ) Prepaid expenses ) ) Othercurrent assetspatent litigation settlement ) - Accounts payable and accrued expenses Income taxes payable Excess tax benefit on stock options exercised ) ) Other liabilities Net Cash Provided By Operating Activities Cash Flow From Investing Activities Proceeds from sale of assets Additions to property, plant and equipment ) ) Acquisitions (net of cash acquired) - ) Proceeds from note receivable Contingent acquisition payments ) ) Change in other long-term assets ) Net Cash Used In Investing Activities ) ) Cash Flow From Financing Activities Long-term debt borrowings - Long-term debt repayment ) ) Short-term debt borrowings, net ) Proceeds from stock options exercised Excess tax benefit on stock options exercised Payment of cash dividends ) ) Purchase of treasury stock ) - Deferred financing costs - ) Net Cash (Used In) Provided by Financing Activities ) Effect of exchange rate changes on cash and cash equivalents ) Net Change In Cash and Cash Equivalents ) Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ See Notes to Condensed Consolidated Financial Statements. - 5 - Table of Contents CHURCH & DWIGHT CO., INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOW- CONTINUED
